PER CURIAM.
This is an appeal from a final order of delinquency adjudging appellant, a minor child, guilty of escape from a juvenile detention facility. The facts in this case are not materially distinguishable from those presented in K.A.N. v. State, 582 So.2d 57 (Fla. 1st DCA 1991). On the authority of that decision, the appealed order is reversed and this cause is remanded with directions to dismiss the charge against appellant.
REVERSED AND REMANDED.
SHIVERS, WIGGINTON and ZEHMER, JJ., concur.